


EXHIBIT 10.1

gep capital group, ltd.

January 22, 2010

Mr Yang Liankuan, Chairman
Gold Horse International, Inc.
c/o Jin Ma Group Co., Ltd.
31, TongDao South Road, Huiming District
Hohot, Inner Mongolia
People’s Republic of China

Dear Mr Yang,

For nearly five years, GEP has been a strong supporter of Gold Horse
International (GHII), and we continue to work with the Company to assist its
growth and support from US capital markets and shareholders. On several
occasions, we have suggested programs to enhance the value of the Company. To
date, few of these suggestions has been put in place, but we understand that
GHII has had limitations, especially cash outlay for such programs.

 

 

 

1.

Purpose of Engagement. GEP will assist the Company by acting as its Financial
Consultant in connection with the Company’s business activities, assisting the
Company in accomplishing its business objectives and maximizing shareholder
value. The ultimate goal is for the Company to move to a senior stock exchange
and obtain additional funding for its growth and expansion.

 

 

2.

Term and Termination of Engagement. The term (“Term”) of GEP’s exclusive
engagement will begin on the date hereof and end on the earlier of: (1) twelve
(12) months from the joint signature date of this Agreement as appearing on page
6 ; or (2) written notice of termination by the Company, but not sooner than 90
days from the joint signature date of this Agreement as appearing on page 6.

 

 

3.

Services. GEP will provide its services as the Company’s Financial Consultant,
on a “best efforts” basis, and furnish the following services, with no cash
outlay required by the Company:

 

 

 

a)

Assist the Company in the revamping and maintaining a new, completely redesigned
website, with updated features and information for the Company. This website
could attract new investors and investment groups by putting a modern and
attractive face on GHII. A website is a company’s “business card”, and the GHII
website is badly outdated and in need of a facelift. GEP will work cooperatively
with the Investor Relations firm to achieve this goal. The Investor Relations
firm, under contract to GHII, is responsible for the design, maintenance and
updating of the website. GEP will work cooperatively with the Investor Relations
firm on this project at no cost to the Company.

 

 

 

 

b)

Move the Company to a senior stock exchange by working with an Investment Banker
and US law firm. This is a costly and time-consuming process, but the Company
will not bear any expenses, which shall be paid by GEP. The target stock price,
upon a reverse split of the stock outstanding, would be a minimum of USD four
dollars ($4.00). In summary, GEP will bear the legal costs of uplisting GHII to
a senior exchange.


--------------------------------------------------------------------------------



gep capital group, ltd.

 

 

 

 

c)

Design, organize and schedule a road show, once GHII moves to Nasdaq or AMEX or
other senior stock exchange. The purpose of this promotion would be to secure
additional financing of $6 million USD or more under favorable terms and
conditions. If the Company sends its senior management, including its CEO and
CFO, on the entire road show in the US, GEP will be responsible for all cost
related to the road show.

 

 

 

4.

In connection with Consulting Services:

 

 

 

a)

Assist with the strategic analysis of the Company’s business objectives and
specific advice given on balancing these objectives with the expectations of the
financial markets;

 

 

 

 

b)

Assist in the preparation and implementation of a strategic plan for the
Company, with a view towards enabling the Company to achieve its financial
goals;

 

 

 

 

c)

Assist with the development and implementation of moving GHII to a senior stock
exchange.

 

 

 

5.

In connection with the Private Placement:

 

 

 

a)

The Company will engage GEP as its exclusive source and selector of a private
Placement Agent and lead manager in connection with any such private placement.
GEP will engage a licensed Broker Dealer as the Placement Agent on behalf of the
Company.

 

 

 

 

b)

The Company expects to undertake a private placement offering, which will
consist of $6,000,000 USD in gross proceeds. The Private Placement Offering
(“PPO”) document will set a minimum and maximum investment total at which level
funds will be transferred to the Company; this minimum and maximum level will be
determined by the Company in concert with the authorized PPO agent.

 

 

 

 

c)

The closing of the initial private placement shall occur after completion of a
road show in the United States, under the control and direction of GEP. The
Company will give its full cooperation and support to this strategy.

 

 

 

 

d)

Assist the Company and its legal counsel in negotiations with Prospective
Investors and in the preparation of marketing materials to describe the Company,
the Securities and/or the private placement and any other documentation
necessary to complete the private placement (collectively, the “Offering
Documents”);

 

 

 

 

e)

Advise the Company specifically on the terms, conditions and structure of the
securities and the suitable pricing, timing and size for the private placement
(the “Offering”);


--------------------------------------------------------------------------------



gep capital group, ltd.

 

 

 

 

f)

Assist the Company with the identification and negotiation of prospective
purchasers of the securities (the “Prospective Investors”) in the qualifying
jurisdictions, on a “best-efforts” basis.

 

 

 

4.

Fees. Except as otherwise provided herein, during the term of this Agreement, in
consideration for the services described above, GEP shall be entitled to
receive, and the Company agrees to pay to GEP, the following compensation:

 

 

 

a)

Placement Agent’s Fee. The Company shall pay to the Placement Agent, chosen by
GEP, a cash placement fee (the “Placement Agent’s Fee”) equal to eight percent
(8%) of the aggregate purchase price paid by each purchaser of Securities that
are placed in the Offering by the Placement Agent. The Placement Agent’s Fee
shall be paid at the closing of the Offering (the “Closing”) from the gross
proceeds of the Securities sold. GEP and the Company shall each be authorized to
utilize sub-placement agents and finders in its discretion, provided that GEP
agree on who shall be utilized, such agreement not to be unreasonably withheld,
and provided further that the use of any sub-Placement Agent by GEP shall not
increase any fees (including cash or warrants) or expenses payable by the
Company under this Agreement.

 

 

 

 

b)

Warrants. As additional compensation for the Services, the Company shall issue
to GEP or its designees at the closing of the Offering (the “Closing”), warrants
(the “GEP Warrants”) to purchase that number of shares of common stock of the
Company (“Shares”) equal to ten (10%) of the aggregate number of Shares placed
in the Offering by GEP. The GEP Warrants shall have the same terms, including
exercise price and registration rights, as the warrants issued to investors
(“Investors”) in the Offering. If no warrants are issued to Investors, the GEP
Warrants shall have an exercise price equal to 120% of the price at which Shares
are issued to Investors, an exercise period of five years and registration
rights for the Shares underlying the GEP Warrants equivalent to those granted
with respect to the Shares. To clarify, the GEP Warrants will be transferred in
whole or in part to the Placement Agent; there will be no additional warrants
beyond those described in this paragraph to secure the required funding.

 

 

 

 

c)

Consulting Fees. GEP will receive 3 million restricted common shares of GHII,
issued upon the execution of this Agreement. The Company will have no additional
cost to complete the suggested programs, until it receives additional funding of
$6 million USD, at which time standard investment banking fees (see “a” and “b”
above) will be deducted from the gross funds by the placement agent.


 

 

 

 

 

GHII Stock Certificate issued to:    

GEP Capital Group, Ltd.
5030 Champion Blvd.
Building G6, Suite 308
Boca Raton, Florida 33496
United States of America

 


--------------------------------------------------------------------------------



gep capital group, ltd.

 

 

 

 

5.

Obligations.

 

 

 

a)

Costs. GEP shall bear the costs of all Chinese and Western legal work, related
to the reverse stock split, the moving GHII to a senior exchange, assisting with
the creation and maintenance of a new website, and related programs.

 

 

 

 

b)

Chinese Government Approvals. The Company must maintain all Chinese Government
approvals, permits, certificates, Circular 10, SAFE 75 and Circular 106
compliance/approvals, legal opinions, etc. and any additional approvals
necessary to execute the Private Placement. Any costs related to meeting these
governmental regulations shall be borne fully by the Company.

 

 

 

 

c)

Use of Proceeds. The Company and GEP shall agree to a detailed use of proceeds
to be furnished by the Company, including but not limited to the following:

 

 

 

 

 

 

 

(i) Investor Relations Program. From the offering proceeds, GHII agrees to
engage a qualified Investor Relations firm for the ensuing 2 years of operation.
The Investor Relations firm engaged by GHII must meet the approval and
requirements of the Investment Banker. GHII must remain current in its
obligations and commitments to the Investor Relations firm at all times during
the term of its contract with that firm.

 

 

 

 

 

 

 

(ii) Use of Proceeds Presentation. Company will devise a detailed explanation of
Use of Proceeds to grow and expand the Company. GHII management will work
closely with its Chief Financial Officer, GEP and the Investment Banker to
devise such a presentation for Use of Proceeds. The Investment Banker has final
approval of the Use of Proceeds plan.

-Balance of this page intentionally left blank -

--------------------------------------------------------------------------------



gep capital group, ltd.

If you are in agreement with the foregoing Agreement, please sign, date and
return via email or fax to GEP at your earliest convenience.

AGREED AND ACCEPTED BY:

 

 

 

 

 

GEP Capital Group, Ltd.

 

Gold Horse International, Inc.

 

 

 

 

 

By:

/s/ Tan Shaohua

 

By:

/s/ Yang Lian Kuan

 

 

 

 

 

Tan Shaohua
Director

 

Yang Lian Kuan
Chairman

 

 

 

 

 

Date: January 28th, 2010

 

Date: January 28th, 2010


--------------------------------------------------------------------------------